BAILEY, Justice.
The motion to dismiss will be overruled except as to the statute of limitations as to libel. The present rules are modelled largely on the former equity rules under which the defense of the statute of limitations could be raised by a motion to dismiss. One of the objects of the new rules to the saving of time, and it would seem to be a useless waste of time not to entertain a motion to dismiss where a complaint shows on its face that the cause of action is barred. This defense is raised “affirmatively” in the motion to dismiss, and it seems unnecessary to go further and raise the same defense by answer.
The motion to dismiss will therefore .be sustained as to so much of the complaint as seeks to hold the defendants liable on the ground of any libellous publication. Rule 8(c), Rules of Civil Procedure, 28 U.S.C.A. following section 723c. See Barnhart v. W. Md. Ry. Co., 41 F.Supp. 898.